DETAILED ACTION

Claim Status
Claims 1, 3-20 is/are pending.
Claims 1, 3-20 is/are rejected.
Claims 19-20 is/are added by Applicant in the Claim Amendments filed 06/21/2021.
Claim 2 is/are cancelled by Applicant in the Claim Amendments filed 06/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9-10, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	KUNG ET AL (US 2016/0243868),
	in view of SASAKI ET AL (US 6,096,684),
	and in view of SHIN-ETSU - REACTIVE & NON-REACTIVE MODIFIED SILICONE FLUID (hereinafter SHIN-ETSU MODIFIED SILICONE FLUID),
	and in view of OHASHI (US 2002/0183445) or CN 101402735 (YOUBIN-CN ‘735).
	KUNG ET AL ‘868 discloses a thermal image receiving element comprising:
• a conductive dye-receiving layer comprising:
- polymeric binders;
- a conductive polymeric material as an antistatic agent, 
- release agents (e.g., but not limited to modified silicone oils such as alkyl-arylalkyl modified silicone oils, etc.) in typical amounts of 0.5-10 wt%;
- crosslinking agents (e.g., but not limited to melamine formaldehyde resins, polycarboxylic acids or anhydrides, epoxy compounds, carbodiimides, isocyanates, etc.) for forming crosslinked layers;
- other additives;



• a support layer comprising polymer films (e.g., polyester, etc.) which optionally contain pigments and/or air voids to enhance opacity, wherein the support layer can comprise a single layer or multiple layers (e.g., a combination of skin layers and film layers).

The conductive dye-receiving layer can be applied directly to the support layer, or applied to an intervening micro-voided compliant layer.  The thermal image receiving element can be combined with a thermal dye donor element comprising a support layer and an ink (or dye) layer to form an thermal imaging assembly, wherein the ink (or dye) layer of the donor element contacts the conductive dye-receiving layer of the thermal image receiving element.  The thermal imaging assembly is imaged using a thermal imaging method, followed by removal (e.g., peeling) of the support layer of the thermal dye donor element, leaving the transferred ink or dye layer on the conductive image receiving layer. (entire document, e.g., Figure 1A; paragraph 0006-0007, 0011-0013, 0018-0019, 0052-0053, 0076-0077, 0083-0089, 0105-0106, 0108, 0111-0113, 0134, 0145-0148, 0150-0153, 0162-0167, etc.)  However, the reference does not specifically discuss the apparent density or thickness of the polyester film.
	SASAKI ET AL ‘684 discloses that it is well known in the art to produce porous polyester films with an apparent specific gravity of 0.6-1.3 for providing a sufficient cushioning property for thermal transfer printing, wherein the polyester comprises a layer A comprising: polyester resin, 3-20 wt% of a void-forming incompatible polymer, and additional inorganic and/or organic particles (e.g., (metal oxides such as silica, zinc oxide, titanium oxide, alumina, etc.; metal compounds such as barium sulfate, kaolinite, talc, calcium carbonate, etc.). The porous polyester film has an illustrative, non-limiting overall thickness of 75 microns, and can be 
 	SHIN-ETSU MODIFIED SILICONE FLUID discloses that it is well known in the art that modifying alkyl groups in known and/or commercially available alkyl-aralkyl (i.e., alkyl-arylalkyl) modified silicone oils useful for release agents are long-chain alkyl groups. (page 7-8, etc.)
 	OHASHI ‘445 discloses that it is well known in the art that long-chain alkyl-modified silicone compounds are also referred to simply as “alkyl-modified silicone”, wherein the term “long-chain” refers to alkyl group(s) containing 10 or more carbon atoms (paragraph 0001-0002, 0010, 0015-0016, 0037, 0042, 0046, etc.)
	YOUBIN-CN ‘735 discloses that it is well known in the art that the term “long-chain alkyl modified silicone oil” is generally used to refer to silicone compounds containing alkyl groups containing 10 or more carbon atoms. (Figure 1; paragraph 0004, etc.)
 	Regarding claims 1, 3-6, 9-10, 15-19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the porous polyester film of SASAKI ET AL ‘684 as either the micro-voided compliant layer or the support layer in the thermal image receiving element of KUNG ET AL ‘868 in order to provide imaging assemblies for thermal transfer printing.
 	Further regarding claim 1, one of ordinary skill in the art would have utilized effective amounts of a commercially available alkyl-arylalkyl-modified silicone oil containing long-chain alkyl groups as disclosed in SHIN-ETSU MODIFIED SILICONE FLUID, wherein the term “long-chain alkyl group” is generally understood by one of ordinary skill in the art to refer to 
 	Regarding claim 7, one of ordinary skill in the art would have utilized a combination of multiple types of known inorganic particles, optionally in combination with known organic particles in layer A of a porous polyester film in accordance with SASAKI ET AL ‘684 used in the thermal image receiving element of KUNG ET AL ‘868 in order to optimize the apparent density (e.g., to provide a desirable degree of cushioning for specific thermal transfer printing methods and/or equipment) and/or visual appearance and/or surface roughness (e.g., to provide specified levels gloss or matte appearance; and/or provide desirable film handling properties). 
	Regarding claim 20, one of ordinary skill in the art would have utilized effective amounts of other known crosslinking agents (e.g., oxazoline, etc.) commonly used to crosslink image-receiving coatings for thermal transfer-receiving sheets in order to improve water resistance, heat resistance, cohesive strength, and/or durability.

Claims 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	 KUNG ET AL (US 2016/0243868), in view of SASAKI ET AL (US 6,096,684), and in view of SHIN-ETSU - REACTIVE & NON-REACTIVE MODIFIED SILICONE FLUID (hereinafter SHIN-ETSU MODIFIED SILICONE FLUID), and in view of OHASHI (US 2002/0183445) or CN 101402735 (YOUBIN-CN ‘735),
 		as applied to claim 1 above, 
or ARAI ET AL (US 2007/0202277).
	ARAI ET AL ‘276 and ARAI ET AL ‘277 each disclose that it is well known in the art that oxazoline compounds can be used as an alternative (or in addition to) other known crosslinking agents (e.g., isocyanate compounds, epoxy compounds, formaldehyde compounds, carbodiimide compounds, etc.) as crosslinking agents for thermal transfer-receiving layers. (paragraph 0067-0070, etc.) (see corresponding portions of ARAI ET AL ‘277) 
 	Regarding claims 4, 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known crosslinking agents (e.g., oxazoline, etc.) commonly used to crosslink image-receiving coatings in the conductive dye-receiving layer of KUNG ET AL ‘868 in order to improve water resistance, heat resistance, cohesive strength, and/or durability.

Claims 6-7, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	 KUNG ET AL (US 2016/0243868), in view of SASAKI ET AL (US 6,096,684), and in view of SHIN-ETSU - REACTIVE & NON-REACTIVE MODIFIED SILICONE FLUID (hereinafter SHIN-ETSU MODIFIED SILICONE FLUID), and in view of OHASHI (US 2002/0183445) or CN 101402735 (YOUBIN-CN ‘735),
 		as applied to claims 1, 3-6 above, 
 	and further in view of GOSS ET AL (US 5,935,903).
	GOSS ET AL ‘903 discloses that it is well known in the art to use a combination of inorganic particles and organic particles in polyester films in order to improve the cushioning property and reduce surface imperfections of a support for thermal image receiver sheets, 
 	Regarding claims 6-7, 11-14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a mixture of metal compound particles, other inorganic particles (e.g., silica, etc.), and organic particles as suggested in GOSS ET AL ‘903 in at least layer A of a porous polyester film in accordance with SASAKI ET AL ‘684 used in the thermal image receiving element of KUNG ET AL ‘868 in order to optimize the apparent density (e.g., to provide a desirable degree of cushioning or compliance for specific thermal transfer printing methods and/or equipment) and/or visual appearance and/or surface roughness (e.g., to provide specified levels gloss or matte appearance; reduce surface defects; and/or provide desirable film handling properties). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	 KUNG ET AL (US 2016/0243868), in view of SASAKI ET AL (US 6,096,684), and in view of SHIN-ETSU - REACTIVE & NON-REACTIVE MODIFIED SILICONE FLUID or CN 101402735 (YOUBIN-CN ‘735),
 		as applied to claims 1, 3-6 above, 
 	and further in view of GOSS ET AL (US 5,935,903),
 	  	as applied to claims 6-7 above, 
 	and further in view of ITO ET AL (US 5,422,175).
 	SASAKI ET AL ‘684 further discloses that the porous polyester film comprises one or more layer(s) B to produce a multilayer porous polyester film with a B/A or B/A/B structure, wherein the layer(s) B contains inorganic particles or organic particles. (line 59, col. 5 to line 63, col. 6; line 5-13, col. 7; etc.)
	ITO ET AL ‘175 discloses that it is well known in the art to form support films for thermal transfer or sublimation transfer recording paper with surface roughness of 1.0 micron or less in order to prevent poor print quality. (line 36-42, col. 8; etc.)
	Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a mixture of metal compound particles, other inorganic particles (e.g., silica, etc.), and incompatible organic particles as suggested in GOSS ET AL ‘903 in at layers B of the a porous polyester film in accordance with SASAKI ET AL ‘684 having a B/A/B structure used in the thermal image receiving element of KUNG ET AL ‘868 in order to optimize the apparent density (e.g., to provide a desirable degree of cushioning or compliance for specific thermal transfer printing methods and/or equipment) and/or visual appearance and/or surface roughness (e.g., to provide specified levels gloss or matte appearance; reduce surface defects; and/or provide desirable film handling properties). 

	Further regarding claim 8, one of ordinary skill in the art would have selected the types, sizes, and amounts of particles in the layers B of the porous polyester film of SASAKI ET AL ‘684 having a B/A/B structure to produce support films with a surface roughness of 1 micron or less (as suggested by ITO ET AL ‘175) for the thermal image receiving coatings of KUNG ET AL ‘868 in order to produce thermal image receiving elements with good thermal transfer print quality.

Response to Arguments
Applicant’s arguments filed 06/21/2021 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 06/21/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YUKI ET AL (US 2006/0229202) and USUKI ET AL (US 6,316,385) and MITSUYASU ET AL (US 2005/0222375) and MTSUYASU ET AL (US 2005/0104951) and USUI (US 5,242,887) and JP 2015-024576 and YAMATO ET AL (US 2019/0329580) disclose the use of alkyl-modified release agents in thermal transfer-receiving layers.
SHIH ET AL (US 2004/0241352) disclose oxazoline crosslinking agents for thermal transfer-receiving layers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 16, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787